DETAILED ACTION
This office action is in response to the amendment filed on 5/24/2021. In the amendment, claims 1 and 12 have been amended, and claim 13 is newly added. Overall, claims 1-13 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating device”, “urea solution supply device” in claims 1 and 12, “defrosting device” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No. US 2019/0155230 A1 to Culberton et. al. (Culberton).

In Reference to Claim 1
An exhaust gas control apparatus for an internal combustion engine, comprising: 

a heating device (28) configured to heat the selective catalytic reduction catalyst (26) directly or indirectly, wherein the heating device (28) is positioned to receive exhaust from the internal combustion engine (12) regardless of a temperature in the exhaust passage; 
a urea solution supply device (27) configured to supply a urea solution to an upstream side of the selective catalytic reduction catalyst (26) in the exhaust passage; 
a controller (30) configured to operate the heating device (28) and the urea solution supply device (27); and 
at least one sensor (temperature sensor can be located within the inlet of the catalyst) configured to acquire information related to a state of the exhaust gas control apparatus, 
wherein the controller (30) is configured to execute: 
a state determination process for determining whether the exhaust gas control apparatus is currently in a predetermined state in which ammonia is not adsorbable on the selective catalytic reduction catalyst (26) based on the information from the at least one sensor (temperature sensor); and 
a heating avoidance process (140) for avoiding heating the selective catalytic reduction catalyst (26) with the heating device (28) irrespective of an operating condition of the internal combustion engine 

In Reference to Claim 11
The exhaust gas control apparatus according to claim 1 (see rejection to claim 1 above), wherein the controller (30) is configured such that, when the predetermined state is caused by an abnormality of the exhaust gas control apparatus (high temperature of the SCR), the heating avoidance process (140) is continued until the abnormality of the exhaust gas control apparatus is eliminated (falls below threshold temperature) (see at least Culberton Figs. 1 and 4-6 and paragraphs 10, 21-26, 30-92, 96-107 and 112-114).

In Reference to Claim 12
An exhaust gas control apparatus for an internal combustion engine, comprising: 
a selective catalytic reduction catalyst (26) arranged in an exhaust passage of the internal combustion engine; 
a heating device (28) configured to heat the selective catalytic reduction catalyst (26) directly or indirectly; 

a plurality of sensors (temperature sensors); and 
a controller (30) configured to operate the heating device (28) and the urea solution supply device (27), wherein the controller (30) is configured to execute a heating avoidance process (140) for avoiding heating the selective catalytic reduction catalyst (26) with the heating device (30) irrespective of an operating condition of the internal combustion engine (12) in response to a determination that the exhaust gas control apparatus is in a predetermined state (above threshold temperature) in which ammonia is not adsorbable on the selective catalytic reduction catalyst (26) based on data received from the plurality of sensors (see at least Culberton Figs. 1 and 4-6 and paragraphs 10, 21-26, 30-92, 96-107 and 112-114).

Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Culberton, which is considered the closest prior art of record, Culberton teaches to heat the SCR when the temperature is below the threshold and reduce (or stop) the heating process when the temperature is higher than threshold hold since the SCR would not able to hold the NH3 within. However “a defrosting device configured to defrost the urea solution when the urea solution is frozen in the urea solution supply device, wherein the controller is configured to execute, when the predetermined state is caused because the urea solution is frozen in the urea solution supply device: a defrosting start process for starting defrosting the urea solution with the defrosting device; and a heating start process for starting heating the selective catalytic reduction catalyst with the heating device by terminating the heating avoidance process after the defrosting start process is executed”, “the urea solution supply device is configured to supply the urea solution to an upstream side of a portion heated by the heating device in the exhaust passage, and the controller is configured such that, when the predetermined state  is caused because the urea solution supplied from the urea solution supply device to the exhaust passage is not hydrolyzed, the heating avoidance process is terminated and the heating device starts heating the selective catalytic reduction catalyst after a temperature at a predetermined position in the exhaust passage is increased to a threshold temperature or higher” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 2 and 9;
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 

Claim 13 allowed since Culberton does not teach to “a controller configured to operate the heating device and the urea solution supply device, wherein the controller is configured to: determine whether a predetermined state exists in the exhaust passage, wherein the controller is configured to determine that the predetermined state exists in response to: a determination that the urea solution in the urea supply is frozen based on data from the first sensor, a determination that the urea solution in the urea supply is not frozen based on the data from the first sensor, and a determination that the temperature at the position is below a hydrolysis temperature of the urea solution to produce ammonia based on data from the second sensor, or a determination that the urea solution in the urea supply is not frozen based on the data from the first sensor and that the temperature at the position is at or above the hydrolysis temperature of the urea solution, and a determination that the SCR catalyst cannot adsorb ammonia, and avoid heating the SCR catalyst with the heating device irrespective of an operating condition of the internal combustion engine when in response to a determination that the predetermined state exists” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 13;
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        June 29, 2021